Name: Commission Regulation (EEC) No 954/92 of 15 April 1992 amending Commission Regulation (EEC) No 3866/91 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1992 fishing year
 Type: Regulation
 Subject Matter: prices;  economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 16. 4. 92 Official Journal of the European Communities No L 102/25 COMMISSION REGULATION (EEC) No 954/92 of 15 April 1992 amending Commission Regulation (EEC) No 3866/91 fixing the standard values to be used in calculating die financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1992 fishing year imports from third countries ; whereas it is therefore appropriate to adjust the standard value of these products in respect of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 13 (7) thereof, Whereas Commission Regulation (EEC) No 3866/91 (2) fixed for the 1992 fishing year the standard values to be used in calculating the financial compensation in respect of fishery products withdrawn from the market ; Whereas Article 13 of Regulation (EEC) No 3687/91 provides for adjustment of the standard value fixed at the beginning of the fishing year where significant and lasting price changes take place on Community markets ; Whereas Portugal has let it be known that the market for products following during and cutting up or processing into meal and used as animal feed has recorded signifi ­ cant drops in prices since the previous fishing year in certain categories of the said products as a result of Article 1 The Annex to Regulation (EEC) No 3866/91 is amended as follows : at point 1 (c), second indent, the word 'Portugal' is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1992. For the Commission Manuel MARÃ N Vice-President (') OJ No L 354, 23. 12. 1991 , p. 1 . (2) OJ No L 363, 31 . 12. 1991 , p . 18.